Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 13, 2019

                                    No. 04-18-00917-CV

                                    Ziaunnisa K. LODHI,
                                         Appellant

                                              v.

                                      Shah A. HAQUE,
                                          Appellee

                 From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017CI04290
                        Honorable Rosie Alvarado, Judge Presiding


                                       ORDER
       Appellant’s reply brief, if any, was due on June 10, 2019. See TEX. R. APP. P. 38.6(c).
Appellant has filed a motion for extension of time to file a reply brief. The motion is
GRANTED. Appellant’s reply brief, if any, is due on or before July 3, 2019.



                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of June, 2019.



                                                   ___________________________________
                                                   Keith E. Hottle,
                                                   Clerk of Court